1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar No. 14853
     PETER S. LEVITT
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
4    Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
5    peter.s.levitt@usdoj.gov
     Attorneys for the United States
6
                               UNITED STATES DISTRICT COURT
7                                   DISTRICT OF NEVADA

8     UNITED STATES OF AMERICA,                         Case No. 3:16-cr-0029-MMD-WGC

9                           Plaintiff,                  JOINT STIPULATION TO CONTINUE
                                                        DEADLINE TO FILE GOVERNMENT’S
10               vs.                                    RESPONSE IN OPPOSITION TO
                                                        DEFENDANT’S MOTION AND
11    ROBERT EUGENE RAND,                               MEMORANDUM IN SUPPORT OF
                                                        REDUCTION OF SENTENCE [ECF No.
12                           Defendant.                 792] (First Request)

13

14         IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

15   CHIOU, Acting United States Attorney, and PETER S. LEVITT, Assistant United States

16   Attorney, counsel for the United States of America; and BRANDON SAMPLE, Esq., counsel

17   for Defendant ROBERT EUGENE RAND, that the government’s response to Rand’s Motion

18   and Memorandum in Support of Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)

19   (ECF No. 792) (“Def. Mot.”) be continued from June 21, 2021 to July 6, 2021.

20         This stipulation is entered into for the following reasons:

21         1.     Rand is currently incarcerated and serving his 120-month custodial sentence at

22   Lompoc USP in California. His projected release date is November 4, 2024. See Def. Mot. at 3;

23   see also Judgment in a Criminal Case (ECF No. 668) (concurrent custodial sentences of 96 and

24   120 months, for involuntary manslaughter and unlawful distribution of opioids).


                                                    1
1           2.      On June 14, 2021, Rand, through counsel, filed the instant motion under Section

2    3582(c)(1)(A), seeking a reduction of his sentence based on compassionate release.

3    The government’s response in opposition is currently due on June 21, 2121. ECF No. 792.

4           3.      The government requires additional time to review Rand’s motion and

5    memorandum. In particular, the government needs to review Rand’s medical records and his

6    factual and legal arguments, and to fashion a response in opposition.

7           4.      On June 15, 2021, the undersigned spoke with Rand’s attorney, Brandon Sample,

8    Esq., who advised there was no objection to the proposed continuance of the government’s

9    deadline to respond.

10          5.      Rand will not be prejudiced by the brief continuance requested here.

11          6.      This is the first request for a continuance of the government’s deadline to file a

12   response to ECF No. 792.

13          WHEREFORE, the parties respectfully request that this Honorable Court enter an Order

14   that grants this Joint Stipulation.

15   DATED this 16th day of June, 2021.

16                                                       Respectfully submitted,

17                                                       CHRISTOPHER CHIOU
                                                         Acting United States Attorney
18
                                                         /s/ Peter S. Levitt___
19                                                       PETER S. LEVITT
                                                         Assistant United States Attorney
20

21
                                                         /s/ Brandon Sample, Esq.
22                                                       BRANDON SAMPLE, ESQ.
                                                         Attorney for Robert Rand
23

24


                                                     2
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,
3                                                          Case No. 3:16-cr-0029-MMD-WGC-1
                             Plaintiff,
4
                  vs.
5                                                            ORDER
      ROBERT EUGENE RAND,
6
                             Defendant.
7

8           Based on the pending Joint Stipulation of counsel, and good cause appearing therefore,

9    the Court finds that:

10          1.     Rand is currently incarcerated and serving his custodial sentence in this case.

11   His projected release date is November 4, 2024.

12          2.     On June 14, 2021, Rand, through counsel, filed the instant motion under Section

13   3582(c)(1)(A), seeking a reduction of his sentence.

14          3.     The government requires additional time to review Rand’s medical records and his

15   factual and legal arguments, and to fashion a response in opposition.

16          4.     On June 15, 2021, counsel for the government spoke with Rand’s attorney,

17   who advised there was no objection to the proposed continuance.

18          5.     Rand will not be prejudiced by the brief continuance requested here.

19          6.     This is the first request for a continuance of the government’s deadline to file a

20   response to ECF No. 792.

21                                        CONCLUSIONS OF LAW

22          The ends of justice served by granting said continuance are in the best interest of this

23   Court, the parties, and the public, and the failure to grant said continuance would be likely to

24


                                                     3
1    result in a miscarriage of justice and would deny the parties sufficient time and the opportunity

2    to prepare their pleadings, taking into account the exercise of due diligence.

3                                                ORDER

4           IT IS THEREFORE ORDERED that the government’s response to Defendant Robert

5    Eugene Rand’s Motion and Memorandum in Support of Reduction of Sentence Pursuant to

6    18 U.S.C. § 3582(c)(1)(A) (ECF No. 792), is due not later than July 6, 2021.

7                  17thday of June, 2021.
            DATED ____

8
                                              _______________________________________
9                                             THE HONORABLE MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     4
